Citation Nr: 1138534	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  08-09 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by blurred vision, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for joint pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a disorder manifested by memory loss, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a disorder manifested by the inability to sleep, to include as due to an undiagnosed illness.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty in the Army National Guard (ARNG) from: June 10, 1987 to September 30, 1987; September 27, 1990 to May 13, 1991; and from February 2, 2003 to August 5, 2003.  The appellant served in the Southwest Asia Theater of operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the appellant's claims of entitlement to service connection for a left knee disability (granting a noncompensable disability rating) and a left elbow disability (granting a 10 percent disability rating).  The rating decision denied the appellant's claims of entitlement to service connection for: depression and posttraumatic stress disorder (PTSD); headaches; memory loss; blurred vision; inability to sleep; and joint pain.  In June 2006, the appellant submitted a notice of disagreement with this determination, specifying his intent to appeal the denial of the issues of entitlement to service connection for headaches, memory loss, blurred vision, inability to sleep, and joint pain.  The appellant timely perfected his appeal in April 2008.

The issues of entitlement to service connection for headaches, joint pain, memory loss, and inability to sleep, to include as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appellant will be notified if any further action on his part is required.


FINDINGS OF FACT

1.  The appellant had active duty service in the Southwest Asia Theater of operations during the Persian Gulf War.  

2.  The appellant's claimed disorder manifested by blurred vision has been shown to be attributable to a known clinical diagnosis; specifically as myopia with astigmatism and presbyopia.

3.  The preponderance of the evidence is against a finding that the appellant's claimed disorder manifested by blurred vision is the result of a disease or injury in active duty service.


CONCLUSION OF LAW

A disorder manifested by blurred vision, including as due to an undiagnosed illness, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§3.102, 3.159, 3.303, 3.317 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Prior to initial adjudication of the appellant's claim, a letter dated in April 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The record indicates that the appellant participated in VA examinations in December 2005, July 2009 and August 2009; the results of which have been included in the claims file for review.  These examinations involved a review of the claims file, a thorough examination of the appellant, and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim.  Further, "where the law and not the evidence is dispositive, the claim should be denied or the appeal to the BVA terminated because of the absence of legal merit or the lack of entitlement under the law."  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claims

The appellant contends that he currently suffers from blurred vision as a result of his time in active duty service.  Specifically, the appellant asserts that this condition is the result of an undiagnosed illness.

Relevant Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service Connection - Undiagnosed Illnesses

For service members who served in the Southwest Asia theater of operations during the Persian Gulf War and who exhibit objective indications of chronic disability manifested by one or more specific signs or symptoms, such disability may be service connected provided that it became manifest during active service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2011; and provided that the disability cannot be attributed to any known clinical diagnosis.  See 38 U.S.C.A. §§ 1117 (West 2002); 38 C.F.R. § 3.317(a)(1) (2011). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  See 38 C.F.R. § 3.317(a)(2) (2011).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id. at (a)(3).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  Id. at (c). 

Analysis

The appellant seeks entitlement to service connection for blurred vision.  Essentially, he contends that he suffers from this condition as a part of an undiagnosed illness due to his service in the Southwest Asia. 

The Board will consider direct service connection as well as entitlement to service connection based upon an undiagnosed illness.

Review of the appellant's service treatment records reveals that upon entry into the Army National Guard in March 1986, he had distant and near vision of 20/20 in both eyes.  See Standard Form (SF) 88, Service Enlistment Examination Report, March 13, 1986.  In April 1991, a periodic examination report noted the appellant's distant vision to be 20/20 in both eyes.  The appellant's near vision was not indicated.  See SF 88, Service Periodic Examination Report, April 11, 1991.  In April 1995, the appellant's distant vision was noted as 20/20 in the right eye and 20/30 in the left eye.  The appellant's near vision was noted as 20/20 in the right eye and 20/30 in the left eye.  See SF 88, Service Quadrennial Examination Report, April 2, 1995.  In October 2000, a periodic examination report noted the appellant's distant vision to be 20/20 in the right eye and 20/25 in the left eye.  The appellant's near vision was noted as 20/20 in both eyes.  See SF 88, Service Periodic Examination Report, October 26, 2000.  None of the aforementioned examination reports noted a clinical disability associated with the appellant's eyes.  

The Board is aware of the December 2005 VA eye examination report.  At that time, the appellant's visual acuity was as follows:



Near
Far
Right Eye (Uncorrected)
20/60
20/30
Right Eye (Corrected)
20/20+
20/20
Left Eye (Uncorrected)
20/80
20/30
Left Eye (Corrected)
20/20
20/20

The VA examiner diagnosed the appellant with myopia with some astigmatism and dry eye syndrome.  The VA examiner also noted that some of the appellant's medication could cause dry eye.  It was noted that there was no documentation that could associate the need for glasses with the appellant's military service, as there was no evidence of a disease or injury during that time.  Further, the VA examiner opined that only glasses were needed to correct the appellant's slight myopia with some astigmatism and with this correction, he was able to see perfectly normally.  See VA Eye Examination Report, December 2, 2005.  

The Board is also aware of the VA examiner's opinion that the appellant's blurred vision appeared to be genetic and pre-existed his time in service.  As the appellant's March 1986 entrance examination did not reflect any blurred vision or eye disability, this opinion is of no probative value, as the presumption of soundness attaches.  [The law provides that a veteran is presumed in sound condition except for defects, infirmities, or disorders noted when examined and accepted for service.  Clear and unmistakable evidence that the injury or disease existed prior to service will rebut the presumption.  See 38 U.S.C.A. § 1111 (West 2002).]

In July 2009, the appellant participated in a second VA eye examination.  At that time, he continued to complain of blurred vision.  The appellant's visual acuity was as follows:


Near
Far
Right Eye (Uncorrected)
20/40-2
20/40
Right Eye (Corrected)
20/20
20/25
Left Eye (Uncorrected)
20/50-1
20/50
Left Eye (Corrected)
20/20
20/25

The VA examiner noted that there were no visual field defects.  Refraction testing revealed the appellant was mildly myopic with astigmatism as well as presbyopic.  The appellant was noted as having normal refractive errors with vision correctable to 20/20 in both eyes for distance vision and t0 20/25 in both eyes for near tasks.  The VA examiner's diagnosis was myopia and astigmatism, not likely caused by or a result of active duty service.  See VA Eye Examination Report, July 21, 2009.

The Board finds both the December 2005 and July 2009 VA examination reports to be highly probative evidence as to whether the appellant's complaints of blurred vision are due to a known clinical diagnosis (as opposed to an undiagnosed illness).  As noted, these opinions were based on a review of the record, consideration of the appellant's own statements as to his symptoms and history, and the results of physical examination and diagnostic studies. 

The Board has considered the appellant's own statements regarding the nature and etiology his blurred vision.  The Board acknowledges that the appellant is competent to give evidence about what he experiences; for example, he is competent to discuss his blurred vision.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  

In the present case however, the Board finds that the appellant's lay statements are outweighed by the negative service treatment records and the negative VA medical opinions cited above.  Further, the appellant is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Accordingly, though the appellant is competent to report his symptoms, he is not credible to provide an opinion as to nature and etiology.

Therefore, in light of the aforementioned VA medical opinions, the Board finds that the appellant's blurred vision is attributable to a known clinical diagnosis and, therefore the provisions of 38 C.F.R. § 3.317 relating to undiagnosed illness of Persian Gulf veterans are not for application. 

On the question of direct service connection, the Board notes that the appellant's complaints of vision problems are related by competent medical evidence to a diagnosis of bilateral myopia with astigmatism and presbyopia, or refractive errors which, as a medical principle, are not diseases or injuries that are compensable if acquired during service.  Myopia and presbyopia, are conditions not compensable as impairment of visual acuity under 38 C.F.R. § 4.84a, Diagnostic Code 6079 (2011).  See also 38 C.F.R. § 3.303(c) (2011).

Even if the appellant's current eye disorders were disabilities for which VA provided compensation, none of the evidence provides a competent medical opinion relating the appellant's bilateral eye disorders to his military service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for vision problems, including as due to a qualifying chronic disability.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317. 


ORDER

Entitlement to service connection for a disorder manifested by blurred vision, to include as due to an undiagnosed illness, is denied.


REMAND

After a thorough review of the appellant's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the appellant's claims of entitlement to service connection for headaches, joint pain, memory loss, and inability to sleep, to include as due to an undiagnosed illness.

As noted above, service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below. 

The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbance, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders.  See 38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2011).

The appellant's claims file documents that he was stationed in Jordan and Iraq during his time in the Persian Gulf.  The appellant stated he believed that he was exposed to oil well contaminants, other chemicals, and burned waste.  See VA Gulf War Examination Report, August 11, 2009.  

As noted above, the appellant was afforded a VA Gulf War examination in August 2009.  With respect to headaches, the appellant reported that upon his return from the Persian Gulf, his headaches increased in severity.  As a result, he participated in a computed tomography (CT) scan of his head as well as magnetic resonance imaging (MRI) of his brain to determine the nature and etiology of his headaches.  The CT scan of the appellant's head was normal and the MRI of the brain noted no acute intracranial abnormality.  See VA Treatment Records, CT Scan (December 21, 2005) and MRI (February 4, 2008).  The appellant reported that he continued to take Lortab and ibuprofen for his headaches.  The VA examiner diagnosed the appellant with muscle contraction headaches of unknown etiology.  Further, the VA examiner noted that he was unable to state whether the appellant's headaches were the result of his time in active duty service.  See VA Gulf War Examination Report, August 11, 2009.

With respect to the appellant's complaints of joint pain, during the August 2009 VA Gulf War examination, the appellant reported that his joint pain began several years prior to the examination, specifically in his knees, ankles, elbows, shoulders, hands and wrists.  Upon physical examination, the appellant's distal sensation and pulses were intact.  Regarding the appellant's hands, no Bouchard's or Heberden's nodes were noted.  There was no warmth, redness, swelling or specific tenderness.  Finger dexterity was within normal limits.  There were no obvious signs of fatigue, weakness, or lack of endurance.  Hand grasp strength was 5/5, arm strength was 5/5, and leg strength was 5/5.  There were no gait abnormalities and all other testing was within normal limits.  The VA examiner diagnosed with appellant with arthralgias/myalgias of unknown etiology.  The VA examiner further noted that he was unable to render an opinion regarding a nexus between the appellant's joint pain and his time in active duty service.  Id.

With respect to the appellant's claims of memory loss, the August 2009 VA examiner noted the appellant's complaints that his problems with memory loss began several years ago.  As the aforementioned CT scan and MRI of the brain were negative, the VA examiner was unable to render a diagnosis or determine whether this disability was related to service.  The Board notes that the appellant is certainly competent to report that he suffers from memory loss.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  From review of the VA Gulf War examination report, it does not appear that any additional testing was performed to determine if the appellant suffers from this disability, and if so, to what extent.  Based on this lack of information, the Board finds the August 2009 VA examination inadequate, and a new examination must be performed.

Finally, with respect to the appellant's complaints of inability to sleep, the Board is aware that the appellant has been diagnosed with both PTSD as well as obstructive sleep apnea.  During the August 2009 VA Gulf War examination, the VA examiner noted both of these conditions, attributing the appellant's lack of sleep to both.  Interestingly, however, the VA examiner was unable to render an opinion as to whether this condition was related or service, or whether it was merely a symptom of one of his other disabilities.  Again, based on this lack of information, the Board notes that this VA examination is inadequate and a new examination must be performed.

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court noted that an examiner's conclusion that an etiology opinion is not possible without resorting to speculation is a medical conclusion that must be "based on sufficient facts or data," and the opinion "must support its conclusion with an analysis that the Board can consider and weigh" to be adequate.  It must be clear that the examiner considered "all procurable and assembled data."  Moreover, in such cases, the examiner should clearly and precisely identify what facts cannot be determined or that the actual cause of the claimed disability cannot be selected from multiple potential causes. 

The Board is also aware of the Court's holding in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), which stated that when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  In accordance with Jones, supra, and Colvin, supra, these claims must be scheduled for a new VA Gulf War examination, to provide an opinion as to whether the appellant currently suffers from headaches, joint pain, memory loss, and inability to sleep, as a result of his military service, including as due to an undiagnosed illness.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to schedule the appellant for a VA Gulf War examination, with an appropriate expert, to determine the nature and etiology of his claimed headaches, joint pain, memory loss, and inability to sleep.  The VA examiner must thoroughly review the appellant's claims file and a complete copy of this Remand in association with the examination and note this has been accomplished in the examination report.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history from the appellant regarding his headaches, joint pain, memory loss, and inability to sleep, the pertinent details of which should be included in the examination report.

Thereafter, the VA examiner should note and detail all reported signs and symptoms referable to the appellant's reported headaches, joint pain, memory loss, and inability to sleep, to include details about the onset, frequency, duration, and severity of all complaints relating to signs and symptoms, to include what precipitates and what relieves them. 

The VA examiner should determine whether there are any objective medical indications that the appellant has a chronic disability manifested by headaches, joint pain, memory loss, or inability to sleep. 

The VA examiner should specifically determine whether the appellant's complaints referable to headaches, joint pain, memory loss, and inability to sleep, are attributable to any known diagnostic entity.  If not, the VA examiner should specifically state whether he/she is unable to ascribe a diagnosis to the appellant's complaints.  Symptom-based "diagnoses," such as arthralgia, are not considered as diagnosed conditions for compensation purposes. 

If the appellant's reported headaches, joint pain, memory loss, and/or inability to sleep, are ascribed to a known disease entity, the VA examiner should provide an opinion as to whether it is at least as likely as not that such disease entity is etiologically related to the appellant's active service. 

The VA examiner should specifically address whether the appellant's complaints of inability to sleep constitute a separate disability, or whether this is a symptom of his service-connected posttraumatic stress disorder or his diagnosed obstructive sleep apnea.

A discussion of the complete rationale for all opinions expressed should be included in the examination report. 

2.  The appellant is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  See 38 C.F.R. §§ 3.158, 3.655 (2011).

3.  Thereafter, readjudicate the appellant's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this Remand.  If the decision remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


